677 S.E.2d 845 (2009)
STATE
v.
Khalil JACOBS.
No. 169A09.
Supreme Court of North Carolina.
May 22, 2009.
Melissa L. Trippe, Special Deputy Attorney General, R. Stuart Albright, District Attorney, for State of NC.
*846 The following order has been entered on the motion filed on the 21st day of May 2009 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant (Jacobs) shall have up to and including the 29th day of May 2009 to file and serve his/her brief with this Court. By order, of the Court in conference this the 22nd day of May 2009."